EXHIBIT 10.1




FIRST AMENDMENT
TO THE
HUNTINGTON INGALLS INDUSTRIES
SAVINGS EXCESS PLAN




The Plan is hereby amended, effective upon execution of this amendment.


Section 3.4 is amended in its entirety to read as follows:    


3.4    Maximum Contributions


The total amount of contributions under Sections 3.2(a) and (b) made to the Plan
on behalf of each Participant shall not exceed $5 million (the "Lifetime Cap").
The following items will not count toward the Lifetime Cap: (a) investment gains
or earnings, and (b) amounts originally contributed to other plans that have
been or are merged into the Plan. Notwithstanding the foregoing, Company
Contributions shall continue to be made to a Participant's Account until the end
of the Plan Year in which the Participant reaches the Lifetime Cap, and any
deferral election made by a Participant that is irrevocable under Code section
409A on the date the Lifetime Cap is reached shall remain effective.






* * * * *


IN WITNESS WHEREOF, Huntington Ingalls Industries, Inc. has caused this
amendment to be executed by its duly authorized representative on this 24th day
of May, 2017.




HUNTINGTON INGALLS INDUSTRIES, INC.






By:     /s/ William R. Ermatinger
William R. Ermatinger
Executive Vice President and Chief Human Resources Officer




1

